Order Entered September 18, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01223-CV

  MICHAEL MORFORD, INDIVIDUALLY, D/B/A NEMAHA WATER
  SERVICES, GEFFREY ARNOLD MCFALLS, INDIVIDUALLY D/B/A
   NEMAHA WATER SERVICES, NEMAHA WATER SERVICES, LP,
 NEMAHA WATER SERVICES GP, LLC, NEMAHA WATER SERVICES
 OK-1702, LLC, AND NEMAHA SERVICES HOLDING COMPANY, LLC,
                         Appellants
                                                 V.
                       ESPOSITO SECURITIES, LLC, Appellee

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-14-05795

                                            ORDER
                        Before Justices Fillmore, Stoddart, and Whitehill

       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Bonnie Lee

Goldstein, Judge of the 44th Judicial District Court, to VACATE the August 28, 2014 “Order

Granting Plaintiff’s Motion to Compel Arbitration.”

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE